DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/10/2022.  As directed by the amendment: claim 26 has been amended, claim 29 has been cancelled and new claim 30 has been added. Thus, claims 1, 2, 4, 6-14, 21-23, 25-28 and 30 are presently pending in this application, and currently examined in the Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 13, 14, 21, 22 , 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Karabey et al. (US PG Pub. 2011/0259343), hereinafter Karabey, in view of Kesten et al. (US PG Pub. 2015/0005805), hereinafter Kesten.
Regarding claims 1, 4, 9, 21 and 28, Karabey discloses an implant delivery system, illustrated in Figures 2E-2G, comprising a catheter (16) extending from a first proximal end to a first distal end, wherein the catheter (16) includes an exterior surface and defines an inner lumen extending through the first distal end; an implant (10) comprising a second proximal end and a second distal end, wherein the implant (10) is slidably housed within the inner lumen in a compressed state such that the implant bears against an inner diameter of the inner lumen and the implant is retained within the inner lumen by friction, and a push body (18) slidably housed within the inner lumen of the catheter (16), wherein the push body is adjacent to and configured to engage the second proximal end of the implant (10), illustrated in Figures 2E-2G ([0112], Lines 1-6 & [0113]); wherein the implant (10) comprises a plurality of resilient barbs/self-expanding radial structures resiliently coupled with the implant ([0133], Lines 15-20), and is configured to block fluid communication through a paranasal sinus passageway or a Eustachian tube ([0011], Lines 1-3; [0016], Lines 1-3; [0101], Lines 1-4 & [0117] – It is to be noted that though it is not specifically disclosed that the implant is placed/implanted in a paranasal sinus passageway/Eustachian tube, this parameter is considered intended use/functional language; the implant of Karabey is described as being sized for insertion into a hollow anatomical structure and employed to occlude the hollow anatomical structure, and a paranasal sinus passageway/Eustachian tube fall within the scope of a hollow anatomical structure. Thus the implant of Karabey meets all the structural limitations set forth in the claim, and would be capable of meeting the intended use/function of occluding/blocking fluid communication through a paranasal sinus passageway/Eustachian tube, and therefore reads on the claim); but does not teach a dilator, configured to transition between an inflated state and a deflated state, wherein the dilator is positioned on the exterior surface of the catheter, and the catheter further defines an inflation lumen in fluid communication with the dilator.
	However, Kesten teaches an implant delivery system, illustrated in Figure 1, in the same field of endeavor, comprising a catheter (740) defining an inflation lumen in fluid communication with a dilator (744), such as to allow for inflation of the dilator, wherein the dilator (744) is positioned on an exterior surface of the catheter, and is configured to transition between an inflated state and a deflated state, illustrated in Figures 1 and 11-13; the dilator being positioned on the exterior surface of the catheter to allow for dilation of anatomical structure/tissue ([0061], Lines 1-3; [0065], Lines 1-8, 12-15 & [0072], Lines 1-4). 
	In view of the teachings of Kesten, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the implant delivery system of Karabey to further comprise a catheter defining an inflation lumen in fluid communication with a dilator positioned on an exterior surface of the catheter, the inflation lumen extending distally between the inner lumen and the exterior surface, and allowing for inflation of the dilator, wherein the dilator is configured to transition between an inflated state and a deflated state, such that the delivery system is able to dilate hollow anatomical structure/tissue in order to prepare it for implantation/proper attachment of the implant, as taught by Kesten.
	Regarding claim 6, Karabey in view of Kesten disclose the implant delivery system of claim 1, wherein Karabey further teaches the push body comprises a guidewire that is flexible, illustrated in Figures 2F and 6 (Karabey: [0183]).
Regarding claim 7, Karabey in view of Kesten disclose the implant delivery system of claim 1, wherein Karabey further teaches the implant (10) comprises a compressible material configured to transition between a naturally expanded state, illustrated in Figures 2A and 2G and a constrained state, illustrated in Figures 2C and 2F (Karabey: [0101], Lines 13-14; [0113], Lines 3-4 & [0114], Lines 8-13).
Regarding claim 8, Karabey in view of Kesten disclose the implant delivery system of claim 1, wherein Karabey further teaches the implant is at least partially coated with a therapeutic agent (Karabey: [0150], Lines 12-14).
Regarding claim 13, Karabey in view of Kesten disclose the implant delivery system of claim 9, wherein Karabey further teaches the plurality of resilient barbs further comprises a linear array of barbs (Karabey: [0133], Lines 16-20).
Regarding claim 14, Karabey in view of Kesten disclose the implant delivery system of claim 1, wherein Karabey further teaches the implant is bioabsorbable (Karabey: [0011], Lines 3-6).
Regarding claim 22, Karabey in view of Kesten disclose the implant delivery system of claim 1, wherein Karabey further teaches the push body (18) is configured to be translated distally relative to the catheter (16) and engages the second proximal end of the implant to thereby distally advancing the implant until the second proximal end distally passes the first distal end of the catheter, illustrated in Figures 2E-2G (Karabey: [0113], Lines 5-7; [0114], Lines 1-4 & [0137], Lines 1-9).
Regarding claim 26, Karabey discloses an implant delivery system, illustrated in Figures 2E-2G, comprising a hollow shaft (16) extending from a proximal shaft end to a distal shaft end, wherein the hollow shaft (16) includes an exterior surface and defines an inner lumen extending through the distal shaft end; an implant (10) comprising a proximal implant portion (PP) including a proximal face (PF), a distal implant portion (DP), illustrated in Figure 12 and modified figure 12, below ([0156], Lines 13-16 & 20-22), wherein the implant (10) is slidably housed within the inner lumen in a compressed state such that the implant bears against an inner diameter of the inner lumen and the implant is retained within the inner lumen by friction, and a push body (18) slidably housed within the inner lumen of the hollow shaft (16), wherein the push body is adjacent to the implant (10) and configured to engage the proximal face (PF) thereby deploying the implant, illustrated in Figures 2E-2G, 12 and modified figure 12, below ([0112], Lines 1-6; [0113] & [0136], Lines 1-2, 4-9); wherein the implant (10) comprises a plurality of resilient barbs ([0011], Lines 1-3; [0016], Lines 1-3; [0101], Lines 1-4; [0117] & [0133], Lines 15-20 – It is to be noted that though it is not specifically disclosed that the catheter is sized and configured to fit within a paranasal sinus passageway/Eustachian tube, this parameter is considered intended use/functional language; the implant, and therefore the delivery catheter, of Karabey is/are described as being sized for insertion into a hollow anatomical structure and employed to occlude the hollow anatomical structure, and a paranasal sinus passageway/Eustachian tube fall within the scope of a hollow anatomical structure. Thus the implant delivery system of Karabey meets all the structural limitations set forth in the claim, and would be capable of meeting the intended use/function of being sized/configured to fit within a paranasal sinus passageway/Eustachian tube; and it is further to be noted that any modification of/change in size is generally recognized as being within the level of ordinary skill in the art; see MPEP 2144.04); but does not teach a dilator, configured to transition between an inflated state and a deflated state, wherein the dilator is positioned on the exterior surface of the hollow shaft.

    PNG
    media_image1.png
    302
    452
    media_image1.png
    Greyscale

	However, Kesten teaches an implant delivery system, illustrated in Figure 1, in the same field of endeavor, comprising a catheter (740) defining an inflation lumen in fluid communication with a dilator (744), such as to allow for inflation of the dilator, wherein the dilator (744) is positioned on an exterior surface of the catheter, and is configured to transition between an inflated state and a deflated state, illustrated in Figures 1 and 11-13; the dilator being positioned on the exterior surface of the catheter to allow for dilation of anatomical structure/tissue ([0061], Lines 1-3; [0065], Lines 1-8, 12-15 & [0072], Lines 1-4). 
	In view of the teachings of Kesten, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the implant delivery system of Karabey to further comprise a catheter defining an inflation lumen in fluid communication with a dilator positioned on an exterior surface of the catheter, the inflation lumen extending distally between the inner lumen and the exterior surface, and allowing for inflation of the dilator, wherein the dilator is configured to transition between an inflated state and a deflated state, such that the delivery system is able to dilate hollow anatomical structure/tissue in order to prepare it for implantation/proper attachment of the implant, as taught by Kesten.
Regarding claim 27, Karabey in view of Kesten disclose the implant delivery system of claim 26, wherein Karabey further teaches the hollow shaft (16) is configured to translate proximally relative to the implant (10) while the push body (18) remains stationary and engages the proximal face until the distal shaft end of the hollow shaft proximally passes the implant (Karabey: [0114], Lines 5-8 & [0136], Lines 4-9).
Regarding claim 30, Karabey in view of Kesten disclose the implant delivery system of claim 26, wherein Karabey further teaches the implant (10) includes an implant axis extending along the length of the implant, wherein the proximal implant portion and the distal implant portion are concentric to the implant axis when slidably housed within the inner lumen, illustrated in Figures 2F and 2G, wherein one of the proximal implant portion or the distal implant portion is not concentric to the implant axis when fitted within the paranasal sinus passageway/Eustachian tube/hollow vessel, illustrated in Figures 10 and 11.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karabey in view of Kesten as applied to claim 1 above, and further in view of Starksen (US PG Pub. 2009/0209950).
Regarding claim 2, Karabey in view of Kesten disclose the implant delivery system of claim 1, but do not specifically disclose the catheter further comprising a position sensor.
	However, Starksen teaches an implant delivery system, in the same field of endeavor, wherein a catheter comprises a plurality of position sensors, in order to detect a target delivery site and/or the relative position of the catheter ([0004], Lines 1-6 & [0102], Lines 1-4).
	In view of the teachings of Starksen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant delivery system of Karabey in view of Kesten such that the catheter includes a position sensor adjacent the first distal end, in order to detect a target delivery site and/or the relative position of the catheter, thereby aiding in delivery of the implant.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karabey in view of Kesten as applied to claim 9 above, and further in view of Sherry (US Patent No. 8,444,688).
Regarding claims 10 and 12, Karabey in view of Kesten disclose the implant delivery system of claim 9, but do not specifically disclose the plurality of resilient barbs being oriented in at least two directions and/or comprising an annular array of barbs.
	However, Sherry teaches an implant delivery system, in the same field of endeavor, comprising an implant which comprises a plurality of resilient barbs, wherein the plurality of barbs (304/502) are oriented in at least two directions, illustrated in Figures 3, 5 and 7, and/or comprise an annular array of barbs (502), illustrated in Figure 5; Sherry further discloses that many different orientations and configurations can be considered for the plurality of barbs in order to resist migration of the implant (Column 5, Lines 30-36). 
In view of the teachings of Sherry, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate orientations for the plurality of resilient barbs, of the implant of the implant delivery system of Karabey in view of Kesten, including oriented in at least two directions and/or comprise an annular array, in order to resist migration of the implant/stent, as taught by Sherry; and it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).
Regarding claim 11, Karabey in view of Kesten disclose the implant delivery system of claim 9, but do not specifically disclose the plurality of resilient barbs are configured to yield under sufficient force.
	However, Sherry teaches an implant delivery system, in the same field of endeavor, comprising an implant (101) which comprises a plurality of resilient barbs (104), illustrated in Figure 1, wherein the plurality of barbs (104) are configured to yield under sufficient force, such that they can be compressed for delivery (Column 4, Lines 14-21 & 45-50).
In view of the teachings of Sherry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the plurality of resilient barbs, of the implant of the implant delivery system of Karabey in view of Kesten, to be configured to yield under sufficient force, in order to be compressed for delivery through the catheter, as taught by Sherry.

Allowable Subject Matter
Claims 23 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: no prior art, by itself, or in combination with other art, could be found that discloses or fairly teaches and implant delivery system comprising a catheter having an inner lumen; an implant comprising a body including a proximal end, a second distal end, and a plurality of resilient barbs, wherein the implant is compressed and slidably housed within the inner lumen, wherein the body includes a first layer and a second layer, wherein the second layer is concentrically positioned within the first layer, wherein the first layer has a different absorption rate than the second layer; and a push body slidably housed within the inner lumen of the catheter, adjacent to the proximal end of the implant.

Response to Arguments
Applicant's arguments filed 05/10/2011 have been fully considered but they are not persuasive. Applicant argues the rejections of independent claims 1 and 26 (currently amended) as being unpatentable over the prior art of Karabey in view of Kesten stating that “the combined art of record fails to render any of the present claims obvious”, and further states that the combination of Karabey and Kesten is improper because it teaches away from the invention of Karabey.  Applicant goes on to argue that the implant of Karabey is intended to occlude a dilated vein, and would therefore not need/be improper to include a dilator balloon on the exterior of the catheter, as taught by Kesten.  Examiner respectfully disagrees with Applicant’s assertion.  Though a few different methods/locations of using the delivery system/implant are described by Karabey, the overall general intended use of the system/implant is “to occlude a hollow anatomical structure”, as stated in lines 2-3 of paragraph [0011]; and furthermore, in paragraph [0003], it is stated that “This invention relates to occlusion of a hollow anatomical structure by inserting an occluding device or occluding material into a hollow anatomical structure or surrounding native tissue”. Moreover, even though some embodiments of the disclosure describe the system/implant being used in/to occlude an already dilated vein/vessel, this is not the only way/location the system/implant could be used; and there is nothing disclosed, directly or indirectly, in the entire disclosure of Karabey that suggests the structure of the system/device could not be used, and/or would not function properly, to occlude a hollow anatomical structure that is not already dilated/pre-dilated. Furthermore, the last few lines of paragraph [0242] of Karabey states “it is not intended that the inventions be limited to the specific embodiments disclosed herein, but that they cover all modifications, alternatives and combinations coming within the true scope and spirit thereof” (emphasis added); the “true scope” being “occlusion of a hollow anatomical structure by inserting an occluding device or occluding material into a hollow anatomical structure or surrounding native tissue”, as disclosed in paragraph [0003] of Karabey.  Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning; but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper (see MPEP 2145).  Thus, in the instant case, the prior art of Karabey teaches all the structural limitations set forth in independent claims 1 and 26, except for the implant delivery system having a dilator positioned on an exterior surface of the catheter; however, the prior art of  Kesten was used to teach this insufficiency.  Kesten teaches that it is known in the art for a catheter to comprise a dilator on its exterior surface, in order to allow for dilation of anatomical structure/tissue (Kesten [0061], Lines 1-3; [0065], Lines 1-8, 12-15 & [0072], Lines 1-4). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the implant delivery system of Karabey to further comprise a dilator positioned on an exterior surface of the catheter, such that the delivery system is able to dilate hollow anatomical structure/tissue in order to prepare the structure/tissue for implantation/proper attachment of the implant.  Thus, the combination of the prior art of Karabey and the prior art of Kesten is deemed to be proper, and therefore, the rejections of independent claims 1 and 26, as being unpatentable over of Karabey in view of Kesten, are also deemed to be proper, since all the structural limitations set forth in the claims are taught by the prior art; hence, the rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774